EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct grammatical or spelling errors:
In the Claims:
The last line of claim 10 is corrected to read: 
image sensor being larger than 10 mm2.

The last line of claim 10 is corrected as follows to add a period at the end: 
achieved by loop-mediated isothermal amplification reaction.

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments, the rejection of claims 1, 2, 4-12, 15 and 16 under 35 U.S.C. 112 (b) have been overcome since the claims have been amended to add step designators a) – e) for independent claim 1.  In addition, the claim 1 has been amended to recite the term “DNA polymerase enzyme.  Therefore, the claims are now definite.   As previously indicated, the claimed invention is novel and unobvious over the closest prior art of Ismagilov et al. (U.S. Patent Pub. No. 2018/0321137), and the secondary reference of Allier et al. (WO 2016/189257, cited on IDS of 2/15/2018).  Another reference of particular interest to the currently claimed invention is Wang et al. (Analytical Sciences 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637